BROOKE, C. J.
(after stating the facts). Upon the trial of said cause the complainant introduced much testimony tending to show acts of dominion over the disputed island and possession of the same consistent with its character. Defendants offered no testimony. A decree was rendered fixing title to said island in complainant and the heirs of William E. Powers, deceased, declaring defendants to be without any title *366or interest in said land, and permanently enjoining them from further trespassing thereon.
At the outset we are met with a question of jurisdiction. So fair as this record discloses, defendants committed a simple trespass upon lands claimed by the complainant to belong to himself and the heirs of his cograntee. That trespass consisted in going upon the lands in question, and erecting, or starting to erect, .a building. Such an act on the part of the defendants would, it appears to us, have no tendency to injure the freehold, and is not a trespass of such a nature as, under the authorities in this State, would clothe a court of equity with jurisdiction. See Nicholls v. Lumber Co., 157 Mich. 234 (121 N. W. 742), and cases there cited.
The bill of complaint is dismissed, with costs of both courts to defendants, and complainant remitted to his remedy at law.
Kuhn, Stone, Ostrander, Bird, Moore, and Steere, JJ., concurred.
The late Justice McAbvay took no part in this decision.